Name: 1999/524/CFSP: Council Decision of 29 July 1999 repealing Joint Action 1999/239/CFSP in relation to the nomination of an EU Special Envoy for Kosovo
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction
 Date Published: 1999-07-31

 Avis juridique important|31999D05241999/524/CFSP: Council Decision of 29 July 1999 repealing Joint Action 1999/239/CFSP in relation to the nomination of an EU Special Envoy for Kosovo Official Journal L 201 , 31/07/1999 P. 0004 - 0004COUNCIL DECISIONof 29 July 1999repealing Joint Action 1999/239/CFSP in relation to the nomination of an EU Special Envoy for Kosovo(1999/524/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 14 thereof,Whereas:(1) On 30 March 1999 the Council adopted Joint Action 1999/239/CFSP(1) in relation to the nomination of Mr Wolfgang Petritsch as the EU Special Envoy for Kosovo;(2) In the light of developments in the region, in particular the deployment of the United Nations Mission in Kosovo, the Union considers that the mandate of the Special Representative for Kosovo has been fulfilled; on 19 July 1999 the Council commended the work of Ambassador Petritsch as the European Union's Special Envoy for Kosovo,HAS DECIDED AS FOLLOWS:Article 1Joint Action 1999/239/CFSP is hereby repealed.Article 2This Decision shall take effect on the day of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 29 July 1999.For the CouncilThe PresidentS. HASSI(1) OJ L 89, 1.4.1999, p. 1.